 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEN ZIU THANG, et al.,                            No. 2:17-CV-1839-JAM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    COUNTY OF TEHAMA,
15                       Defendant.
16

17                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.

18   Pending before the court are defendant’s motions for terminating sanctions as to plaintiffs Bilton

19   Family Revocable Trust (Doc. 49), Randolph Bilton (Doc. 50), Ken Ziu Thang (Doc. 51),

20   Shannon Saetern (Doc. 52), John Alderton (Doc. 53), Connie Bilton (Doc. 54), Robert Lenkner

21   (Doc. 55), Aaron Standish Mathisen (Doc. 56), and Elizabeth Merry (Doc. 57). Pursuant to the

22   stipulated order for voluntary dismissal of plaintiffs Bilton Family Revocable Trust, Robert

23   Lenkner, Aaron Standish Mathisen, Elizabeth Merry, Connie Bilton, and Randolph Bilton (Doc.

24   59), defendant’s motions as to those plaintiffs (Docs. 49, 50, 54, 55, 56, and 57) are denied as

25   moot. The motions as to plaintiffs Saetern, Thang, and Alderton (Docs. 51, 52, and 53) remain on

26   calendar for hearing before the undersigned in Redding, California, on January 30, 2019, at 10:00

27   a.m.

28   ///
                                                       1
 1                  With respect to defendant’s requests for an award of reasonable expenses under

 2   Federal Rule of Civil Procedure 37(a)(5)(A) as to the motions being dismissed as moot, the

 3   requests are denied. Defendant’s motions seek terminating sanctions under Rule 37(b)(2) based

 4   on plaintiffs’ failure to comply with the court’s December 7, 2018, order. Expenses under Rule

 5   37(a)(5)(A) are awarded to parties who prevail on a motion to compel discovery responses, not on

 6   a motion based on non-compliance with a discovery order. Defendant has already been awarded

 7   prevailing party expenses under Rule 37(a)(5)(A) and, given the voluntary dismissal of some of

 8   the plaintiffs alleged to have failed to comply with the court’s December 7, 2018, order,

 9   defendant has obtained the relief it seeks as to such plaintiffs in terms of terminating sanctions

10   under Rule 37(b)(2). A further award of reasonable expenses under Rule 37(a)(5)(A) is not

11   warranted.

12                  Accordingly, IT IS HEREBY ORDERED that;

13                  1.      Defendant’s motions for terminating sanctions as to plaintiffs Bilton

14   Family Revocable Trust, Robert Lenkner, Aaron Standish Mathisen, Elizabeth Merry, Connie

15   Bilton, and Randolph Bilton (Docs. 49, 50, 54, 55, 56, and 57) are denied as moot; and

16                  2.      Defendant’s request for reasonable expenses under Federal Rule of Civil

17   Procedure 37(a)(5)(A) as to plaintiffs Bilton Family Revocable Trust, Robert Lenkner, Aaron

18   Standish Mathisen, Elizabeth Merry, Connie Bilton, and Randolph Bilton are denied.

19

20
21   Dated: January 18, 2019
                                                            ____________________________________
22                                                          DENNIS M. COTA
23                                                          UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                        2
